MOORMAN, Circuit Judge
(dissenting). I cannot concur in the holding that appellant is liable for the money paid to the city treas•urer by the property holders who filed waivers more than 30 days after the publication of the ordinance. The tax assessment was a liability of the property holders to the contractor; the city was neither liable for nor received any part of it. The bonds issued therefor are not, therefore, to be tested by the strict application of statutory authority that ordinarily determines the right of a city to pledge its credit. The city, the property holders, and the contractor knew that these waivers were filed more than 30 days after the publication of the ordinance. The city, acting upon them at the instance of the property holders, caused bonds to be issued, and the contractor accepted them in lieu of the payments then due. The result was there was an agreement between the interested parties, the contractor and the property holder, to waive the 30-day provision of the statute. There were considerations passing both ways for such an agreement. The contractor gave up the 10 per cent, penalty with interest which the property holder would have had to pay, and the latter, by filing a waiver, renounced his right to contest the validity of the tax. I see no reason why, by agreement *817based upon these substantial considerations, the interested parties could not make the statute just as effective as if the 30-day provision had been complied with. If, however, they could not so fax waive the provision as to make the statute controlling per se, they at least could agree upon such due dates and terms of payment as they chose. The statute did not prohibit them from doing this. They were debtor and creditor, and, even if the tax was then due; they could agree upon another date for payment if they wanted to. That was what they did, fixing the due dates in the bonds, and, having done so, the tax, in my opinion, did not thereafter become due until the dates agreed npon. If it was not due, .as I think, then the property holder could not pay it without the consent of the creditor, the bondholder, just as the other property holders could not pay their bonds before their due dates without the consent of their creditors; and in neither case could the city treasurer in my opinion give the consent for the creditor.